Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments, arguments and terminal disclaimer in response to the office action dated 10/13/2020. In light of the claim amendments and filing of the terminal disclaimer (approved -3/16/2021) the rejections of record are withdrawn. Claims 1, 9 are allowed. 
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of treating triple negative breast cancer (TNBC) in a subject in need thereof with a therapeutically effective amount of AdipoRon and GTDF. The prior art do not teach or suggest the claimed method. 
The instant specification teaches that by increasing adiponectin RI receptor (ADIPORI) signaling, triple negative breast (TNBC) is inhibited. The Examples show an increase in ADIPPOR1 signaling by depleting SET1B, BOD1 or both and by using an ADIPORI agonist, AdipoRon. Applicants’ have shown that induced expression of AdipoRI selectively inhibits the growth of TNBC cells but not MCF7 cells which are ER-positive. (See Specification, paragraph [0099], and results in Figs. 6, 13, and 14). The compounds provided in claim 1 (AdiopRon and GTDF) are known agonists of the ADIPOR1 (see e.g., Singh et al., Diabetes 2013; 63:3530-3544) describing the ADIPOR1 agonist activity of GTDF). Applicants’ have demonstrated that AdipoRon can be administered in a mouse model for TNBC to inhibit tumor growth. (See Specification, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627